DETAILED ACTION
	Claims 16-24, 28-29, 33-41, 43-52, 55-57, 60 and 62 were/stand cancelled.  Claims 1-15, 25-27, 30-32, 42, 53-54, 58-59, 61 and 63 are pending. 

Election/Restrictions
Applicant’s election without traverse of tizanidine and phthalic acid in the reply filed on December 6 2021 is acknowledged.  It is noted that the remarks filed December 6 2021 indicate tizanadine is elected.  But the examiner believes this is a typo and applicant intended to elect tizanidine as recited in instant claim 9.  Claims 1-15, 25-27, 30-32, 42, 53-54, 58-59, 61 and 63 are pending in the application. Claims 6-8, 10, 12-15, 25-27, 30-32, 42, 58-59 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. While Applicant does not indicate claim 11 reads on the elected species.  The elected organic acid is phthalic acid which is an aromatic carboxylic acid thus reading on this claim.   Election was made without traverse in the reply filed on December 6 2021.   Accordingly, claims 1-5, 9, 11, 53-54 and 61 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11, 53-54 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (USPGPUB No. 20040122065) in view of Fix et al. (US Patent No. 9675585).  
Applicant Claims
	The instant application claims a composition, comprising: a therapeutic agent that (i) has a water solubility at room temperature of less than 1.0 g/L and (ii) is an organic base, and an organic acid that (i) has a water solubility at room temperature between 0.1 and 10 g/L, (ii) has a molar mass of less than 500 grams per mole, (iii) is present in a stoichiometric (molar) excess relative to the therapeutic agent, and (iv) maintains a pH of the composition when hydrated to form a solution or a suspension in its environment of use of between 3.0-6.5 for a period of at least about 30 days, wherein the therapeutic agent is not risperidone, olanzapine, paliperidone, aripiprazole, brexpiprazole, or asenapine.
	As elected the therapeutic agent is tizanidine and the organic acid is phthalic acid. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lerner et al. is directed to pharmaceutical compositions and dosage forms for buccal and sublingual delivery of tizanidine and methods of administering tizanidine sublingually or buccally.  Tizanidine has lower solubility in saliva than in gastric fluid due to the difference in pH.  One of the dosage form embodiments includes an acidulant that acidifies the pH in the local environment to accelerate release of tizanidine into the bloodstream (paragraph 0032).  Dosage forms include tablets, lozenges, pills, viscous liquids, etc. (paragraph 0034).  Tizanidine in free base form is taught (paragraphs 0041, 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Lerner et al. teaches the use of an acidulant which is an organic acid which enhances the absorption of tizanidine, Lerner et al. does not expressly teach the acidulant is phthalic acid.  However, this deficiency is cured by Fix et al.
	Fix et al. teaches acidulants are water-soluble organic acids which decrease the pH of the dosage form microenvironment.  Acidulants include aromatic dicarboxylic acid such as phthalic acid.  The amount of the acidulant ranges from about 0.5 to 20% by weight (column 8, lines 44-67 and column 9, lines 1-8).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

	Regarding the claimed concentrations, firstly, Lerner et al. teaches suitable amounts can be routinely determined depending on several factors.  Fix et al. teaches concentrations which in stoichiometric excess of the organic acid.  Additionally, since the acid is designed to provide for a desirable pH in order to enhance the absorption of the tizanidine, it would have been obvious to one skilled in the art to utilize a stoichiometric excess to ensure the pH remains at the desirable level for the release period.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	Regarding (iv) of claim 1, Lerner et al. and Fix et al. specifically teaches that the acidulant maintains a pH in the claimed range when exposed to a microenvironment.  These limitations are directed to the composition when hydrated.  However, the instant claims do not require the composition to be hydrated.  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. 
	Regarding the limitations in (i) and (ii) of claim 1, Lerner et al. teaches the free base of tizanidine.  Since tizanidine is the elected therapeutic it would possess the claimed properties.  Regarding the limitations of Ii) and (ii) of claim 1 and of claims 2 and 5, Fix et al. teaches phthalic acid which is the elected species and thus would possess the claimed properties.
	Regarding claim 61, Lerner et al. teaches both liquid and solid forms reading on the dry form claimed.  
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, 11, 53-54 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 11, 55-56 of copending Application No. 16336088 (USPGPUB No. 20190224322) in view of Remenar et al. (WO 2008008394 A1, cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a composition, comprising: a therapeutic agent that (i) has a water solubility at room temperature of less than 1.0 g/L and (ii) is an organic base, and an organic acid that (i) has a water solubility at room temperature between 0.1 and 10 g/L, (ii) has a molar mass of less than 500 grams per mole, (iii) is present in a stoichiometric (molar) excess relative to the therapeutic agent, and (iv) maintains a pH of the composition when hydrated to form a solution or a suspension in its environment of use of between 3.0-6.5 for a period of at least about 30 days, wherein the therapeutic agent is not risperidone, olanzapine, paliperidone, aripiprazole, brexpiprazole, or asenapine.
	As elected the therapeutic agent is tizanidine and the organic acid is phthalic acid. 
Copending ‘088 claims a composition, comprising: an aqueous heterogeneous mixture comprising a therapeutic agent that (i) has a water solubility at room temperature of less than 1.0 g/L and (ii) is an organic base, and an organic acid that (i) has a water solubility at room temperature between 0.1 and 10 g/L, (ii) has a molar mass of less than 500 grams per mole, and (iii) is present in a stoichiometric (molar) excess relative to the therapeutic agent, wherein the aqueous heterogeneous mixture, after a period of at least about 30 days in an environment of use at human body temperature, has a pH of between 3.0-6.5 and an amount of the organic acid that is approximately equal to or above its saturation concentration.  Phthalic acid is claimed.

Remenar et al. teaches tizanidine succinate salt forms.  Table A (page 21) teaches the solubility of tizanidine free base is 0.3 mg/ml (g/L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘088 and Remenar et al. and utilize tizanidine as the therapeutic agent.  One skilled in the art would have been motivated to utilize this therapeutic as it meets the requirements for a therapeutic agent defined in copending ‘088 namely it is a base and has a water solubility of less than 1.0 g/L.  
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616